Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The specification is objected to because of the following:  the subject matter of claim 14 is not supported in the specification.  Consider amending the specification to include the recited configuration and relationship.   Appropriate correction is required.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
dust separation module in claims 1, 2, 11, and 12, and 
lighting module in claims 1, 5, 11, 12, 15, and 18.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang, et al., (KR 10 2018 0078201, “Hwang”), in view of Choi, et al., (KR 10 1998 0066065, “Choi”), both of record with translations attached.

Regarding claim 1, Hwang discloses a vacuum cleaner (Figs 1-8, 3:34-4:25) comprising: 
a body 2 including a space configured to allow air to flow therethrough; 
a suction inlet 5 configured to introduce the air into the body; 
a suction motor 20 provided in the body; 
a dust separation module 130 provided in the body and arranged between the suction inlet and the suction motor (Figs 5 and 18), the dust separation module configured to separate foreign substances from the air (4:20-33); 
an exhaust module 50 configured to discharge the air passing through the suction motor from the body, the exhaust module including at least one exhaust filter 50 (7:19-40, Figs 2, 3, and 5-7).  
However, Hwang does not explicitly disclose that the at least one exhaust filter 50 comprises a photocatalyst and a lighting module in the body configured to radiate light toward the exhaust filter.  Choi is also concerned with a vacuum cleaner having a body, suction inlet, and an exhaust module having an exhaust filter 55, and teaches that the filter comprises a photocatalyst and a lighting module 71 (3:18-4:8, Figs 3-6), where the irradiated photocatalyst removes odor material, bacteria, and contaminants passing through the exhaust filter (Ibid.)   It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Hwang by incorporating the lighting module and the exhaust filer photocatalyst to provide for cleaner air exiting the vacuum, as taught by Choi.  

Regarding claim 2, Hwang, as modified, discloses the limitations of claim 1, as described above, and further discloses 
wherein the body comprises a motor housing 26 including a predetermined space configured to form an air flow path (Figs 5, 10, and 18), the motor housing configured to accommodate the suction motor 20, 
wherein the air passing through the dust separation module rises upward along an outer surface of the motor housing and flows through the motor housing toward the suction motor (Fig 18, 5:3-6:3).

Regarding claim 3, Hwang, as modified, discloses the limitations of claim 2, as described above, and further discloses 
wherein the body comprises a flow guide 22 coupled to an outer surface of the motor housing 26, the flow guide configured to form the air flow path between the outer surface of the motor housing and the flow guide (5:28-39, Figs 13-18).

Regarding claim 4, Hwang, as modified, discloses the limitations of claim 3, as described above, and further discloses wherein the flow guide comprises: 
a flow path forming wall 222 configured to divide a space between the body and the motor housing; 
16at least two protrusions 222 (at protruding points 12:20-33, Figs 13-18) forming a part of the flow path forming wall, the at least two protrusions configured to protrude outward forming a first air flow path 232 in the flow path forming wall (Fig 18); and 
an inlet configured to form a valley between the protrusions, the valley forming a second air flow path 234 between the flow guide and the body (5:35-6:3, Figs 5 and 18).

Regarding claim 5, Hwang, as modified, discloses the limitations of claim 4, as described above, but does not explicitly disclose wherein the lighting module is coupled to the outside of the flow guide and configured to radiate light toward an intake port of the exhaust module from a lower portion of the exhaust module.  However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to configure the device of Hwang, as modified, to configure the particular placement of the lighting module to best treat the exhaust air, including configurations in which the lighting module was outside of the flow guide and radiating toward the intake port of the exhaust module, so that the air leaving the device would be treated, as intended.  Placing the lighting module at a lower portion of the exhaust module would be obvious to a skilled artisan, who would consider upper and lower positions, based on basic engineering principles and device geometry and flow path.  

Regarding claims 6-7, Hwang, as modified, discloses the limitations of claim 4, as described above, and further discloses a light irradiator 71 (Fig 5, 3:18-22), but does not explicitly disclose a lighting frame that comprises protruding coupling portions (with the light irradiator on at least one and irradiating upward). an inlet coupling portion, or a fastening member, as particularly required by the claims.  Selecting the particular support structure for the lighting module for the device of Hwang, as modified, would have been obvious to a skilled artisan.  That is, providing a lighting frame having coupling portions that corresponded to the described flow guide protrusions and having an inlet coupling portion that corresponded to the flow guide inlet would have been obvious to one of ordinary skill so that the irradiating light could be mounted to best be directed toward exiting exhaust air, including configurations in which the light irradiator was on a protruding coupling portion and radiating upward.  Further, use of a fastening member to couple elements, such as the inlet coupling portion to the flow guide inlet would be obvious to a skilled artisan, understanding that some fastening element would be necessary to secure the inlet coupling portion.  

Regarding claims 9-10, Hwang, as modified, discloses the limitations of claim 1, as described above, and further discloses that the exhaust filter comprises a HEPA filter, but does not explicitly disclose a basic filter that is a HEPA filter is stacked on the exhaust filter and that the exhaust filter is arranged on a lower portion of the basic filter.  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Hwang, as modified, to configure the exhaust filter to comprise a combination of filters, including the HEPA filter, as is known in the art, based on the intended use of the device and based on basic engineering principles, including configurations in which a basic filter and the HEPA filter were arranged as recited, such that larger particulates would be captured before they reached the HEPA filter.  

Regarding claim 11, Hwang, as modified by Choi, in the above rejections of claims 1-4, discloses the limitations of the claim.  

Regarding claim 12, Hwang, as modified by Choi, in the above rejections of claims 1-4, discloses the limitations of the claim, and further discloses a battery 40 configured to supply electrical energy to the suction motor and the dust separation module, and a controller 322, 326 (6:38-7:10) configured to control operations of the suction motor, the dust separation module, and the battery. Hwang, as modified, does not explicitly disclose that the battery is configured to supply power to the lighting module or that the controller is configured to control the lighting module.  However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Hwang, as modified, by configuring the device such that the battery 40 would also power the lighting module and that the lighting module would be controlled by the controller, so that the device could function as intended.  

Regarding claims 14-15, Hwang, as modified, discloses the limitations of claim 12, as described above, but does not explicitly disclose that the controller is configured to run the lighting module at predetermined time intervals when the battery voltage was lower than a set value or configured to run the lighting module continuously when the battery voltage was greater than a set value.  However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to configure the device of Hwang, as modified, to conserve battery power when it was running low by turning on the lighting module intermittently to provide longer suction life.  Conversely, it would have been obvious to configure the device to run the lighting module at all times when the device was in use and the battery was at a sufficient level to maintain adequate suction, thereby providing maximum cleaning of the exhaust air.

Regarding claims 16-17, Hwang, as modified, discloses the limitations of claim 12, as described above, and further discloses the claim limitations, as described in the rejections of claims 1-4, above.  

Regarding claims 18-20, Hwang, as modified, discloses the limitations of claim 17, as described above, and further discloses the claim limitations, as described in the rejections of claims 5-7, above.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Choi, as applied to claim 1, and further in view of Barron, et al., (US 2020/0197550, “Barron”).  

Regarding claim 8, Hwang, as modified, discloses the limitations of claim 1, as described above, but does not explicitly disclose wherein the exhaust filter comprises a visible light photocatalyst.  The photocatalyst of Hwang, as modified, comprises a UV light photocatalyst in the range of 350-400 nm.  However, Barron is also concerned with using a photocatalyst and irradiation to clean microorganisms from contaminated air and teaches providing irradiation in the range 380-420 nm (400 nm being the low threshold for visible light) to resolve microorganisms from the air [0007-8, 0018].  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Hwang, as modified, by providing irradiation and a corresponding photocatalyst in a range up to 420 nm (including visible light), as taught by Barron, as an effective treatment for contaminated air.  


Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 13, Hwang, as modified by Choi, discloses the limitations of claim 12, as described above, but Hwang, alone or in combination, does not teach, suggest, or make obvious that the controller is configured to turn on the lighting module at predetermined time intervals while the battery is being charged.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of DeCampo, et al (US 2022/0040357) and Hachiya, et al. (US 2018/0043044) teaches the use of visible light irradiation to clean contaminants.   


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D KELLER/Primary Examiner, Art Unit 3723